o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------------- number release date conex-139445-16 uil the honorable charles w dent member u s house of representatives lehigh valley district_office hamilton boulevard suite allentown pa attention dear representative dent i am responding to your inquiry on behalf of for a health_savings_account hsa ----------------- would like to contribute to an hsa but is unable to find a high_deductible_health_plan hdhp on the marketplace for his area he chose a marketplace plan for with a deductible and out-of-pocket maximum that appears to meet the requirements for an hdhp but the company issuing the health plan informed him that the plan was not an hdhp in order to qualify as an hdhp a health plan must satisfy the minimum annual deductible and maximum out-of-pocket_expense requirements for the year an hdhp may provide certain preventive care benefits below the deductible but may not provide any other_benefits below the minimum annual deductible if a company issuing a health plan says that it fails to satisfy the requirements for an hdhp we would assume that the plan does not satisfy the requirements we are aware that many plans with deductibles meeting the minimum dollar limit for an hdhp nonetheless fail to be an hdhp because the plan provides benefits that are not preventive care before the deductible is satisfied an example would be a health plan that provides first dollar prescription drug benefits regardless of whether the deductible was satisfied another example would be a plan that provides first dollar coverage for a ----------------------------- about being eligible conex-139445-16 limited number of office visits before the deductible is satisfied thus the fact that a health plan has a deductible that meets the dollar amount for an hdhp does not mean the plan is an hdhp the provision of the law concerning the deductible for an hdhp required for an hsa is sec_223 of the internal_revenue_code which defines the hdhp sec_223 allows for the exception for the provision of preventive care benefits i hope this information is helpful if you have any questions please call me at ---------------------- ---------------------- ------------------ or at sincerely christine ellison acting chief health and welfare branch office of associate chief_counsel tax exempt and government entities
